[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             September 8, 2005
                             No. 04-15611                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                            D. C. Docket Nos.
                            04-00107-CV-AAA
                            03-00026-CR-AAA

RAYMOND GELINAS,



                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________
                           (September 8, 2005)


Before ANDERSON, BIRCH and PRYOR, Circuit Judges.

PER CURIAM:
      Raymond Gelinas appeals, pro se, the denial of a motion to attack his

sentence, under section 2255 of Title 28 of the United States Code, and alleges that

his sentencing was illegal, under Blakely v. Washington, 542 U.S. ___, 124 S. Ct.
2531 (2004). Gelinas argues that we should apply Blakely retroactively and

invalidate his federal sentence for possession with the intent to distribute

oxycodone. Varela v. United States, 400 F.3d 864 (11th Cir. 2005), controls

squarely the question Gelinas’s certificate of appealability presents. We affirm the

denial of his motion under section 2255.

      Gelinas pleaded guilty to two counts of possession with intent to distribute

oxycodone and was sentenced to concurrent sentences of 48 months in prison.

Gelinas did not pursue a direct appeal. A retroactive amendment to the Sentencing

Guidelines later reduced Gelinas’s sentence to 26 months in prison. In August

2004, after the Supreme Court decided Blakely, Gelinas filed his first motion for

collateral review and argued that his sentence was illegal under Blakely.

      The district court denied Gelinas’s motion. Afterwards, the Supreme Court

made advisory the federal Sentencing Guidelines in United States v. Booker, 543

U.S. ___, 125 S. Ct. 738 (2005). Gelinas then applied for, and was granted, a

certificate of appealability to answer the following two questions: first, should we

apply Blakely “and/or” Booker retroactively to cases on collateral review; and



                                           2
second, if that rule is retroactive, was Gelinas’s sentence enhanced improperly

based on his possession of a firearm, a fact found by the judge? We review the

issues of law de novo. Varela, 400 F.3d at 867 n.3.

      A panel of this Court has already answered the first of these questions, and

that answer is dispositive. In Varela, this Court determined that “Schriro v.

Summerlin, 542 U.S. [348], 124 S. Ct. 2519 (2004), is essentially dispositive” of

this issue and, like the new rule announced in Ring v. Arizona, 536 U.S. 584, 122
S. Ct. 2428 (2002), the “prototypical procedural rule” of Booker should not be

applied retroactively to cases on collateral review. 400 F.3d at 867. The denial of

Gelinas’s motion is, therefore,

      AFFIRMED.




                                          3